SULLIVAN, Judge,
concurring.
In Allen v. Board of Zoning Appeals (1992) 2d Dist. Ind.App., 594 N.E.2d 480, 483, relied upon by Appellants here, the court held that a fair report or "a reasonably accurate summary" of the testimony or facts presented to the Board is sufficient to permit meaningful appellate review. Neither a verbatim transcript of the evidence nor a detailed recitation of the evidence is necessary. In this regard I do not read the majority opinion to be intended as an implied reversal of Allen, supra. Nevertheless, this case should serve as an admonition to various municipal boards to make a record sufficiently inclusive so as to support it's determination and to permit meaningful judicial review.
Here, the minutes of the Board (Record at 288-289) appear to contain a summary of actual evidence, i.e., statements of facts by persons at the hearing. Additionally, the record contains a deposition from the Exec utive Director of the City Planning Department which includes testimony concerning the use of properties in the surrounding area. Record at 274 et seq. The record also contains pictures of the various surrounding properties.
For this reason, I am unable to agree with the majority's view that the findings and minutes amount to "speculative conclusions". Op. at 1146. From this evidence, the Board could have properly found that one or more of the statutory requirements had been met. The Board might have reasonably concluded: (1) The grant of the variance would not be injurious to the public health, safety, morals and general welfare of the community; and (2) The use or value of the area adjacent to the property included in the variance would not be adversely affected.
The record, however, contains no evidence which support Findings 3 and 4. For *1147this reason I concur in the affirmance of the trial court's determination.